                                                                       Case 2:20-cv-02321-DJH Document 73 Filed 12/07/20 Page 1 of 3



                                                                 1   Brett W. Johnson (#021527)
                                                                     Colin P. Ahler (#023879)
                                                                 2   Derek C. Flint (#034392)
                                                                     Ian R. Joyce (#035806)
                                                                 3   SNELL & WILMER L.L.P.
                                                                     One Arizona Center
                                                                 4   400 E. Van Buren, Suite 1900
                                                                     Phoenix, Arizona 85004-2202
                                                                 5   Telephone: 602.382.6000
                                                                     Facsimile: 602.382.6070
                                                                 6   E-Mail: bwjohnson@swlaw.com
                                                                              cahler@swlaw.com
                                                                 7           dflint@swlaw.com
                                                                              ijoyce@swlaw.com
                                                                 8
                                                                     Anni L. Foster (#023643)
                                                                 9   General Counsel
                                                                     Office of Arizona Governor Douglas A. Ducey
                                                                10   1700 West Washington Street
                                                                     Phoenix, Arizona 85007
                                                                11   Telephone: 602-542-4331
                                                                     E-Mail: afoster@az.gov
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
                                                                     Attorneys for Defendant Douglas A. Ducey,
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Governor of the State of Arizona
                             LAW OFFICES


                              602.382.6000




                                                                14
                                   L.L.P.




                                                                                               UNITED STATES DISTRICT COURT
                                                                15
                                                                                                    DISTRICT OF ARIZONA
                                                                16
                                                                17
                                                                     Tyler Bowyer, et al.,
                                                                18                                                 No. 2:20-cv-02321-DJH
                                                                                      Plaintiffs,
                                                                19                                                 Supplement to Governor Ducey’s
                                                                            v.                                     Objections to Plaintiffs’ Exhibit and
                                                                20                                                 Witness List for December 10 Hearing
                                                                     Doug Ducey, et al.,
                                                                21
                                                                                      Defendants,                  Assigned to: Hon. Diane Humetewa
                                                                22
                                                                            and                                    TRO Hearing Set: December 10, 2020 at
                                                                23                                                 9:30 a.m.
                                                                     Maricopa County Board of Supervisors, et
                                                                24   al.,
                                                                25                    Intervenor-Defendants
                                                                26
                                                                27
                                                                28
                                                                         Case 2:20-cv-02321-DJH Document 73 Filed 12/07/20 Page 2 of 3



                                                                 1          Notice is hereby given that due to several different exhibit and witness lists disclosed
                                                                 2   in this case on an expedited basis, Defendant Governor Douglas A. Ducey respectfully
                                                                 3   supplements his objections to Plaintiffs’ exhibits (Doc. 63) in order to ensure that they
                                                                 4   correspond with Plaintiffs’ final exhibit list. Specifically, the Governor states that his
                                                                 5   objections concerning Plaintiffs’ Exhibits 1-23 are found at pages 10-18 of Doc. 63. 1 The
                                                                 6   numbering of Exhibits 1-23 on these pages corresponds to Plaintiffs’ number of these same
                                                                 7   proposed exhibits. Governor Ducey further clarifies that objections to Exhibit 24 can be
                                                                 8   found at Page 7, Lines 15-25 of Doc. 63. Governor Ducey also withdraws the objections
                                                                 9   that the following exhibits were not timely disclosed: Exhibit 2; Exhibit 2A; Exhibit 2B;
                                                                10   Exhibit 2C; Exhibit 2D; Exhibit 2E; Exhibit 7; Exhibit 9; Exhibit 9 A&B; Exhibit 10;
                                                                11   Exhibit 11; Exhibit 15; Exhibit 16; and Exhibit 18.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13          DATED this 7th day of December, 2020.
                             LAW OFFICES


                              602.382.6000




                                                                14
                                   L.L.P.




                                                                                                                          SNELL & WILMER L.L.P.
                                                                15
                                                                16                                                     By: /s/ Brett W. Johnson
                                                                                                                          Brett W. Johnson
                                                                17                                                        Colin P. Ahler
                                                                                                                          Derek C. Flint
                                                                18                                                        Ian R. Joyce
                                                                                                                          One Arizona Center
                                                                19                                                        400 E. Van Buren, Suite 1900
                                                                                                                          Phoenix, Arizona 85004-2202
                                                                20
                                                                                                                          Anni L. Foster
                                                                21                                                        OFFICE OF ARIZONA GOVERNOR
                                                                                                                          DOUGLAS A. DUCEY
                                                                22                                                        1700 West Washington Street
                                                                                                                          Phoenix, Arizona 85007
                                                                23
                                                                24                                                         Attorneys for Defendant Douglas A.
                                                                                                                           Ducey, Governor of the State of
                                                                25                                                         Arizona

                                                                26
                                                                27
                                                                     1
                                                                       The description of Exhibit 13 should also be revised from “Redacted Expert affidavit
                                                                28   statistician” to “Bryan Teasley-Statistician.”

                                                                                                                 -1-
                                                                       Case 2:20-cv-02321-DJH Document 73 Filed 12/07/20 Page 3 of 3



                                                                 1                                CERTIFICATE OF SERVICE
                                                                 2
                                                                            I certify that on December 7, 2020, I electronically transmitted the attached
                                                                 3
                                                                     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
                                                                 4
                                                                     Notice of Electronic Filing to the ECF registrants.
                                                                 5
                                                                 6
                                                                 7
                                                                     s/ Richard Schaan
                                                                 8
                                                                 9
                                                                10
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES


                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                                -2-
